DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
status
This office action is in response to the remarks and amendment filed on 03/16/2022. Claims 1-16, 18-25 and 30, have been cancelled. New claim 31 has been added. Claims 17, 26-29 and 31 remain pending for consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 17, 26-27 and 31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as
being clearly anticipated by Alexander Townshend Greer (US 2017/0038119, disclosed
in the applicant IDS, filed on 11/19/2019 hereinafter Greer).
Regarding Claim 17, Greer teaches a method of cooling a consumable
beverage (abstract, a method of cooling a beverage using a cooling apparatus)
comprising:
providing a plurality of bottles (see figure 1) each enclosing the consumable
beverage (see, [0089], drink products);
providing a freezing device comprising a refrigeration base housing having a
refrigeration system (refrigeration system 5) therein and at least one bottle receiving
row (freezing receptacles 3) above the refrigeration base housing (see figure A
below), each at least one bottle receiving row having at least two of the plurality of
bottles therein (see figure 4A), each at least one bottle receiving row having at least
one top opening (see figure 3);
placing the bottles into a top opening of the at least one bottle receiving row to
encompass a bottom portion of the bottles with the at least one bottle receiving
row (Abstract, "placing a beverage container within the freezing receptacle
configured to hold a part of the beverage container" and) such that a top portion of
the bottles are not encompassed by the at least one bottle receiving row(see figure 8)
and that each at least one bottle receiving row has an air space between at least one
sidewall of each at least one bottle receiving row and the bottles (a small gap between, the side structures of the freezing receptacle and the beverage container, see [0054] and figure B below); and cooling the air space within the at least one bottle receiving row for freezing a bottom
portion of the consumable beverage encompassed by the at least one bottle receiving
row (see Abstract, section b), "freezing the contents of the beverage container with the freezing receptacle").

    PNG
    media_image1.png
    598
    382
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    565
    365
    media_image2.png
    Greyscale

Figure A							Figure B
Regarding claim 26, Greer teaches a front door (gates 12) located at a front of, each at least one bottle receiving row (see [0069] "the cooling apparatus may have one-way barriers (say gates) at the end of each channel". Also see figure 4A).

Regarding claim 27, Greer teaches the front door comprises saloon doors
(gates 12). The structure "gates 12" seems to be identical to the applicant's "saloon
door".
In reference to claim 31, Greer teaches the claimed invention.
 Greer teaches a method of cooling a consumable beverage (a method of cooling a beverage using a cooling apparatus, see abstract) comprising: 
providing a plurality of bottles each enclosing the consumable beverage (plurality of bottles each enclosing consumable beverage, see figure 1); 
providing a freezing device comprising a refrigeration base housing having a refrigeration system therein (refrigeration system 5 with freezing receptacle 3, see fig 1 and 2) and at least one bottle receiving row above the refrigeration base housing (at least one bottle receiving row above the freezing receptacle 3  ,see figure A and figure 2), each at least one bottle receiving row having at least two of the plurality of bottles therein(see fig 4A), each at least one bottle receiving row having at least one top opening (figure 3 and feeding channel 14 of figure 4A); placing the bottles into a top opening of the at least one bottle receiving row to encompass a bottom portion of the bottles with the at least one bottle receiving row (“placing a beverage
container within the freezing receptacle configured to hold a part of the beverage container” see abstract) such that a 00505897 .docx}Serial No. 16/688 157 - Page 4 top portion of the bottles are not encompassed by the at least one bottle receiving row (see figure 1 and 2, where top portion of the bottles i.e. above the beverage container waist line 10, are not encompassed by at least one bottle receiving row)and that each at least one bottle receiving row has an air space between at least one sidewall of each at least one bottle receiving row and the bottles(a small gap between the side structure of the freezing receptacle and the beverage container, see [0054] and the annotated figure C below); and 
cooling the air space within the at least one bottle receiving row to thereby freeze a bottom portion of the consumable beverage encompassed by the air space with the at least one bottle receiving row such that the consumable beverage of the bottom portion turns into a solid form from a liquid form (It can be seen from figure 2 that when the beverage containers ( 4) are in position, only the portion of the beverage containers below their waist (10) is in contact with the freezing receptacle (3).). [00129]. Thus, the freezer receptacle 3 freezes the content of the portion of the beverage container 4, while leaving the rest of the beverage container i.e. upper part of the beverage container above waist line 10, and its content exposed to the atmosphere of the refrigeration compartment 2. Even though, cooling the air space within the at least one bottle receiving row to thereby freeze a bottom portion of the consumable beverage encompassed by the air space with the at least one bottle receiving row such that the consumable beverage of the bottom portion turns into a solid form from a liquid form is not explicitly recited, during normal operation when freezing receptacle is activated, to cool the bottom portion of the beverage container i.e. lower portion of beverage container that is below waist 10 within the at least one bottle receiving row, it is inherent that both the bottom portion of the beverage container and  the air space within the at least one bottle receiving row will begin to cool there by freezing the bottom portion of the consumable beverage encompassed by the air space with the at least one bottle receiving row such that the consumable beverage of the bottom portion changes phase from liquid to solid i.e. freezes, as claimed). Furthermore, Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), see MPEP 2112.02 (I).

    PNG
    media_image3.png
    316
    699
    media_image3.png
    Greyscale

Figure C
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander Townshend Greer (US 2017/0038119, disclosed in the applicant IDS, filed on 11/19/2019, hereinafter Greer) in view of Wittern, Jr.; Francis A. (US- 5791516, hereinafter, Wittern).
Regarding claim 28 and 29, Greer teaches method of cooling a consumable beverage (see abstract) but does not teach a pusher for each at least one bottle receiving row, the pusher pushing the bottles in the at least one bottle receiving row toward the front of the at least on bottle receiving row and the front door.
However, Wittern teaches a pusher (pusher member 66) for each at least one bottle receiving row (see figure 3), the pusher pushing the bottles in the at least one bottle receiving row toward the front of the at least on bottle receiving row and the front door ("at least one pusher plate may be connected to a constant tension spring or other forward biasing device, slides along the tray and pushes items placed in a row in the column to the front", see Col 3, line 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greer by incorporating teachings of Wittern i.e. pusher member pushing items placed in a row to the front, in to each of at !east one bottle receiving row of Greer in order to push bottles in each row toward the front of each row and front door of each of the row when needed as taught by Wittern, see col 3 line 18-25 and also see figure 2 and 3.        

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
Applicant's arguments on (page 1-2) stating “the Greer '119 publication does not disclose "freezing a bottom portion of the consumable beverage encompassed by the at least one bottle receiving row" along with the remaining elements of Claim 17. However, Greer teaches freezing a bottom portion of the consumable beverage encompassed by at least one bottle receiving row as follow. Paragraph [00125] of Greer teaches, “The freezing receptacles (3) contain the bottom portion of the beverage container (4) within their structures, freezing the contents of the portion of the beverage container(4)”, while paragraph [0129] further clarifies the bottom portion of the beverage container by stating “It can be seen that when the beverage containers (4) are in position, only the portion of the beverage containers below their waist (10) is in contact with the freezing receptacle (3)”. Also figure 2 or the annotated figure C above show the bottom position of the beverage container below waist 10 is the portion that is supposed to be frozen by the freezing receptacle 3, leaving the half top portion i.e. above waist 10, of the beverage container to be cooled by the refrigeration compartment atmosphere.  Furthermore, the paragraph mentioned by the applicant from Greer i.e. paragraph [00126], teaches that “As the thermal conduction plates (3) are in physical contact with the beverage container (4) via thermal conduction, this in turn freezes the beverage”. Therefore, the argument made by the applicant “the Greer '119 publication does not disclose freezing a bottom portion of the consumable beverage encompassed by the at least one bottle receiving row" is neither correct nor persuasive.
Applicant’s argument the Greer '119 publication does not disclose “cooling the air space within the at least one bottle receiving row for freezing a bottom portion of the consumable beverage encompassed by the at least one bottle receiving row," have been fully considered by the examiner but not found persuasive. 
In response, the examiner believes that, even though, cooling the air space within the at least one bottle receiving row for freezing a bottom portion of the consumable beverage encompassed by the air space with the at least one bottle receiving row is not explicitly recited, during normal operation, when freezing receptacle is activated to cool the bottom portion of the beverage container i.e. lower portion of beverage container that is below waist 10 within the at least one bottle receiving row, it is inherent that both the bottom portion of the beverage container and the air space within the at least one bottle receiving row will begin to cool there by freezing the bottom portion of the consumable beverage encompassed by the air space with the at least one bottle receiving row such that the consumable beverage of the bottom portion changes phase from liquid to solid i.e. freezes, as claimed. In addition, the prior art, Greer, functions the same way as the claimed invention wherein Greer has a freezing receptacle disposed below the beverage container to freeze the bottom portion of the beverage container with in the beverage receiving rows as shown in fig 4A thus inherently cooling the air space between the side wall of the freezing receptacle and the beverage. And In same way, the instant application also comprises a refrigeration system 24 which is disposed below the bottles 16 for cooling a support surface 26 that supports the bottle 16 within the bottle receiver 14 and air 28 within the bottle receiver 14 as explained in paragraph [0019]. Furthermore, Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), see MPEP 2112.02 (I).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	/BIRHANU DAMTEW WELDETENSI/            Examiner, Art Unit 3763                                                                                                                                                                                            

/CASSEY D BAUER/Primary Examiner, Art Unit 3763